On Motion to Dismiss.
GODCHAUX, J.
The motion to dismiss is founded upon the alleged failure of the record to disclose the amount or value of the matter in dispute, namely, the right of possession. In an affidavit accompanying the motion for an appeal, appellant deposes that this amount exceeds $100, and, although seasonably advised of the *55filing of this affidavit appellees have failed to challenge its truth by counter affidavit or otherwise.
Under these circumstances we must maintain the appeal.
State Ex. Rel. Scares vs. Hebrew Congregation, 31 An. 205
The motion to dismiss is accordingly denied.